Citation Nr: 1717712	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel
INTRODUCTION

The Veteran had active naval service from January 1989 to January 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously before the Board, most recently in September 2016, at which point it the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A low back disability is etiologically related to the Veteran's active service.  

2.  Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Low Back Disability

The Veteran has asserted that he has a low back disability as a result of an injury he sustained in active service.  Specifically, the Veteran has reported that while lifting heavy beds while in active service in May 1989, he suffered from severe pain.  

Service treatment records (STRs) show that the Veteran was seen in May of 1989 for pain radiating from his left side to his spine.  The Veteran reported that two days prior, he had been lifting bunks when he felt his back "pop."  The Veteran was put on light duty profile for 3-4 days and later returned to regular duty.  In June of 1989, the Veteran returned to medical for a follow-up visit regarding his back injury.  At that time, the Veteran reported that his back pain had progressed in intensity and reported additional upper left back.  The examiner diagnosed rhomboid muscle strain.  In March 1990, the Veteran was seen in medical for complaints of low back pain.  At that time, the Veteran reported that he pulled his back while working out two days prior.  The examiner diagnosed mechanical lumbar sprain.  In November 1992, the Veteran was afforded a separation examination.  At that time, he denied back pain and there was no indication from the examination report that the Veteran had a back disability.  However, in December 1992, one month following his separation examination, but approximately one month prior to his active separation, the Veteran was again seen in medical for complaints of back pain.  The examiner diagnosed back spasms.  He was prescribed Tylenol and warm moist heat treatment. 

Post-service medical evidence shows that just two months following his separation from active service, the Veteran received treatment at the VA Medical Center for muscle spasms in his lower and upper back after prolonged standing.  

In a September 1995 private treatment record, the Veteran reported back pain that first began following his 1989 in-service injury.  The Veteran also reported chronic pain going back approximately 2-3 years.  X-rays taken at that time revealed minimal osteoarthritic changes in the lumbar spine.  

In May 1996, the Veteran reported to the VA Medical Center for treatment of lower back pain.   Again, the Veteran reported that he first began experiencing back pain after lifting bunks in 1989 and that he had been experiencing back spasms approximately once per week since that time.  In October 1996, the Veteran was seen at the VA Medical Center for treatment of back pain.  The Veteran again reported that he "initially" injured his back doing heavy lifting, and reinjured his back approximately one month ago while lifting shingles at work as a roofer.  At a November 1996 follow-up visit, the Veteran reported that his pain had subsided a bit.  In January 1997 VA Medical Center treatment notes, the Veteran was diagnosed with thoracic outlet syndrome.  

At a June 1997 VA examination, the Veteran complained of lower back pain daily.  The examiner diagnosed mild osteoarthritic changes of the lumbar spine.  The examiner noted that there was insufficient clinical evidence at that time to warrant a diagnosis of any acute or chronic disorder.  

VA Medical Center treatment notes from August 2001 showed that the Veteran complained of low back pain traveling into his spine.  September 2004 treatment records again document complaints of lower back pain.  The examiner noted musculoskeletal tenderness in his lower back, and assessed that the Veteran suffered from chronic lower back pain.  The Veteran was also diagnosed with degenerative disc disease of the L4-5 and L5-S1.  

At a November 2010 VA examination, the Veteran reported that he first injured his back while lifting bunks during active service.  He reported that he had experienced back pain ever since that time.  X-rays revealed degenerative disc disease of the thoracolumbar spine.  The examiner noted that there was progression of the Veteran's degenerative disc disease and that the changes previously noted at L4-5 and L5-S1 were now moderate in severity.  The examiner diagnosed thoracolumbar spine degenerative disc disease.  The examiner opined that the Veteran's low back disability was less likely than not related to his in-service event.  In this regard, the examiner noted that the Veteran had only two episodes of acute back pain during service and that he reported that he did not have back pain at the time of his separation examination.  The examiner further noted that the Veteran's current diagnosis was a result of back injuries subsequent to his separation from active service.  

In January 2014, the Veteran was afforded another VA examination.  At that time, the examiner confirmed the diagnosis of degenerative arthritis of the spine.  The examiner opined that the Veteran's back disability was less likely as not related to his active service.  In this regard, the examiner noted that the Veteran's in-service injuries were resolved prior to separation, as evidenced by the Veterans denial of back pain at the time of his separation examination.  The examiner found that the Veteran's back disability was likely the result of a 1996 incident reported by the Veteran.  

In October 2016, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  At that time, the examiner noted that the opinion provided in January 2014 remained unchanged.   The examiner noted that the 1995 imaging study was considered and was consistent with questionable narrowing of the L4-5.  The examiner went on to note that subsequent imaging of two years also documented questionable narrowing, but reported that the lumbosacral spine appeared within normal limits.

The Board finds that the January 2014 and October 2016 VA medical opinions are inadequate.  In this regard, the examiner failed to consider the fact that the Veteran received treatment for back pain on more than two occasions while in active service, to include during the two month period between the time of his November 1992 separation examination and his active January 1993 separation.  The examiner also failed to adequately consider the Veteran's well documented complaints of back pain since service, to include the VA Medical Center record showing the Veteran to have sought treatment for back pain within two months of his separation from active service.  As the VA medical opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.     

The Board notes that while there is no competent medical opinion linking the Veteran's current diagnosis of a low back disability to service, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The Veteran is competent to identify low back pain and report that his symptoms started in service and continued since that time.  While he is not competent to establish a diagnosis of arthritis or muscle spasms, as they require X-ray evidence and a medical opinion, his statements of continuity of symptoms are sufficient to establish a link between his current diagnosis of arthritis of the lower back and his in-service injury.  Arthritis is a chronic disease and the Veteran has provided competent lay testimony of a continuity of symptomatology of back pain and muscle spasms, both noted in service, and later diagnosed as arthritis which are seemingly corroborated by his medical records. 

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

 Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, he asserts that he was exposed to loud jet engine noise while working on the flight line during the course of his duties.  His DD Form 214 reflects that his military occupational specialty (MOS) while in active service was an operations specialist.  A deferred rating dated June 2009 shows that the Veteran was in fact an aviation operations specialist and confirmed that his MOS was one in which he would be exposed to hazardous noise.  Thus, the Board concedes that the Veteran sustained acoustic trauma during active service.  

STRs also show that, while the Veteran did not have a bilateral hearing loss disability for VA purposes at any time during active service, his hearing acuity decreased slightly while he was in active service.  Further, the Veteran has indicated that he first experienced symptoms of hearing loss while he was in active service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in that respect.  

At a November 2010 VA audiology evaluation, the Veteran was shown to have left ear hearing loss for VA compensation purposes.  However, the Veteran did not have audiometric testing results consistent with a diagnosis of right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was less likely than not caused by service.  The examiner noted that the Veteran's hearing acuity at his entrance and separation examinations was unchanged and revealed hearing levels within normal limits bilaterally.  

At a January 2014 VA audiology evaluation, the Veteran was shown to have bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The examiner diagnosed bilateral sensorineural hearing loss disability and opined that the Veteran's bilateral hearing loss disability was not related to active service as the Veteran's hearing was within normal limits at separation.  

In October 2016, the Veteran's claims file was sent to the VA Medical Center for an addendum opinion.  At that time, the examiner opined that the Veteran's hearing loss disability was less likely than not caused by service.  In this regard, the examiner noted that because hearing test results from both entrance and separation examinations were within normal limits, there were no significant permanent positive threshold shifts noted.   

The Board finds that the November 2010, January 2014, and October 2016 VA opinions regarding the etiology of the Veteran's bilateral hearing loss disability to be inadequate for adjudication purposes.  The Board notes that normal hearing at separation cannot serve as the basis of a negative etiology opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiners do not appear to have considered the Veteran's reports of experiencing bilateral hearing loss disability during active service, even when corroborated by STRs.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify decreased hearing acuity and his statements have been found credible.

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced hearing loss while in active service and that he has continued to experience hearing loss since that time and those statements have been found credible by the Board.  The Veteran has a current diagnosis of bilateral hearing loss disability for VA compensation purposes.  While there are medical opinions of record indicating that the Veteran's currently diagnosed bilateral hearing loss disability is not related to his noise exposure in active service, those opinions are not adequate and cannot serve as the basis of a denial of entitlement to service connection.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107 (b) (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


